DETAILED ACTION
This office action is in response to applicant’s filing dated July 15, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 3, and 7-15 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed July 15, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1, 3, 7, and 8; cancelation of claim(s) 2 and 4-6; and addition of new claim(s) 13-15. 
Applicants elected with traverse Group I, drawn to a pharmaceutical composition suitable for topical administration, comprising apremilast, or a pharmaceutically acceptable salt thereof, wherein said apremilast is present in the range of 0.01% to 20% by weight as the elected invention and a formulation species comprising 
Permeation enhancers: isopropyl myristate, dimethyl sulfoxide, diethylene glycol monoethyl ether and polyethylene glycol, or combinations thereof;
Emulsifiers: sodium lauryl sulphates, polyoxylglycerides and polyols, or combinations thereof;
Solvents / Carriers: polysorbates, oils, fatty esters and triglycerides, or combinations thereof; and

in the reply filed on July 6, 2020 and November 23, 2020.  The requirement is still deemed proper.  Claim(s) 9-12 remain withdrawn.
The Examiner notes that the election contains the phrase “or combinations thereof.”  This has been construed as the election containing alternative embodiments.  The Examiner notes that the instant election does not appear to be fully responsive to the election requirement set forth on May 5, 2020.  However, in the interest of compact prosecution, and for the purposes of applying art, by broadest reasonable interpretation in view of the alternative language, the election has been construed as the presence of any one of the cited permeation enhancers, emulsifiers, and solvents/carriers reads on the elected formulation.  
Claims 1, 3, 4, and 6-8 are presently under examination as they relate to the elected species:
Permeation enhancers: isopropyl myristate, dimethyl sulfoxide, diethylene glycol monoethyl ether and polyethylene glycol, or combinations thereof;
Emulsifiers: sodium lauryl sulphates, polyoxylglycerides and polyols, or combinations thereof;
Solvents / Carriers: polysorbates, oils, fatty esters and triglycerides, or combinations thereof; and
Corticosteroid.


Priority
The present application is a 371 of PCT/IN2018/050038 filed on January 24, 2018, which claims benefit of foreign priority to INDIA 20171003041 filed on January 27, 2017.  The effective filing date of the instant application is January 27, 2017. 


Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeldis et al (US 2007/0155791 A1).
Regarding claims 1, 3 and 13, Zeldis teaches Compound 1 is (+)-2-[1-(3-ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione ([0056] and claim 1):

    PNG
    media_image1.png
    349
    369
    media_image1.png
    Greyscale

wherein the compound is administered topically in a dosage form of ointment, cream, gel, paste, dusting powder, lotion, spray, liniment, poultice, aerosol, solution, emulsion or suspension (claim 21).  Zeldis further teaches a paste for topical use can be prepared comprising:
10 g active ingredient
2.0 g carboxylmethyl cellulose
25.0 glycerin
2.8 g cetanol
9.3 g glyceryl monostearate
2.0 g Tween 80
1.0 g glucuronic acid
20.0 g 0.4 mol/L citrate buffer
 to 100 g distilled water ([0170], Example 12).  

 A composition comprising 10g active ingredient, Compound 1 in a composition total weight 100g would comprise 10% Compound 1/apremilast.  A composition comprising 2.0g Tween 80 in a composition total weight 100g would comprise 2% permeation enhancer.  The amounts of the disclosed components of Example 12 would total about 72.1 g, and thus would comprise about 27.9 g water.  A composition comprising 27.9g water in a composition total weight 100g would comprise 27.9% of a pharmaceutically acceptable carrier (water).
MPEP 2131.03 states:
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).  In the instant case, an amount of 10% of compound 1 would anticipate the claimed range of 0.01-10% apremilast; an amount of 2% of the permeation enhancer, Tween 80, would anticipate the claimed range of 0.001 to 15% permeation enhancer; and an amount of 27.9 % of the pharmaceutically acceptable carrier, water, would anticipate the claimed amount of 5 to 99% of a pharmaceutically acceptable carrier.

In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
	
	Regarding claims 7 and 15, Zeldis teaches penetration enhancers can be used to assist in delivering the active ingredients to the tissue; suitable penetration enhancers include dimethyl sulfoxide; polyethylene glycol; Tween 80 (polysorbate 80) [0144].  Dimethyl sulfoxide and polyethylene glycol read on the elected permeation enhancer.  Tween 80 reads on the elected solvent/carrier.  Moreover, glycerin reads on polyols and thus reads on the elected emulsifier.  

	Regarding claim 8, the methods further comprise the administration of a therapeutically effective amount of at least a second active agent which may be an anti-inflammatory such as corticosteroids (e.g., dexamethasone) [0020].

Regarding claim 14, cetanol is an alternative name for cetyl alcohol.  Thus, the composition taught by Zeldis comprises a mixture containing water, glycerin and cetyl alcohol.  

	Thus, the teachings of Zeldis anticipate the composition of claims 1, 3, 7, 8 and 13-15.

Response to Arguments
	Applicant argues:
The disclosures of Zeldis et al. is silent about a topical composition comprising 0.01 to 10% w/w of Apremilast, 5 to 99% w/w of a pharmaceutically acceptable carrier, and 0.001 to 15% w/w of a permeation enhancer, particularly effective in treating inflammation of skin.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, MPEP 2112.01 states, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  In the instant case, as set forth above, Zeldis teaches a composition comprising Compound 1/apremilast, a permeation enhancer, and a pharmaceutically acceptable carrier in amounts that anticipate the instantly claimed amounts.  Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.	
Applicant argues:
The presently amended claims is novel over Zeldis et al. in at least 3 aspects: 
i) Concentration of API effective in the reducing inflammation of skin: Apremilast is 0.01- 10% w/w; 
ii) Concentration of carrier: Concentration of carrier is 5-99% w/w; 
i) Concentration of penetration enhancer: Concentration of penetration enhancer is 0.001- 15% w/w; 
Thus, Zeldis et al. does not disclose all the elements of the rejected claims and therefore the claims are not anticipated by Zeldis et al.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Zeldis teaches and exemplifies compositions comprising Compound 1 is (+)-2-[1-(3-ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione ([0056] and claim 1):

    PNG
    media_image1.png
    349
    369
    media_image1.png
    Greyscale


10 g active ingredient
2.0 g carboxylmethyl cellulose
25.0 glycerin
2.8 g cetanol
9.3 g glyceryl monostearate
2.0 g Tween 80
1.0 g glucuronic acid
20.0 g 0.4 mol/L citrate buffer
 to 100 g distilled water ([0170], Example 12).  Tween 80 reads on a penetration enhancer and water reads on pharmaceutically acceptable carrier.  As set forth above, the amounts taught would anticipate the claimed ranges.  Thus, the teachings of Zeldis anticipate the instantly claimed composition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 3, 7, 8, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,110,077. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The composition of copending of the previously granted claims would anticipate the composition of the instant claims.
Response to Arguments
With regard to the double patenting rejection, applicant's request for this rejection to be held in abeyance until all other rejections are overcome has been acknowledged.  The double patenting rejection is maintained and held in abeyance.

Conclusion
	Claims 1, 3, 7, 8, and 13-15 are rejected.
	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/Examiner, Art Unit 1628                                                                                                                                                                                                        

/MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628